SMITH, Justice
(concurring specially).
I write separately to state that the silence of the main opinion on the issue of the admissibility of the evidence regarding Kenneth Eugene Billups’s involvement in the Avanti East killings should not be interpreted as an implicit approval of the trial court’s conclusion that the evidence was admissible. If it was necessary to address the merits of this issue, I would adopt as part of this Court’s opinion the well reasoned dissent authored by Judge Welch, in which he concluded that “[significant reversible error occurred when the trial court admitted vast amounts of evidence about an unrelated, horrendous crime against four victims, in violation of the principles governing the admission of other-crimes evidence.” Billups v. State, 86 So.Bd 1032, 1079 (Ala.Crim.App.2009) (Welch, J., dissenting).